     Case 2:20-cv-07826-CBM-KS Document 19 Filed 05/10/21 Page 1 of 1 Page ID #:96


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     ROY DAVIS GASH;                              Case No: 2:20cv07826 CBM (KSx)
 9
                        Plaintiff,
10
          v.                                      ORDER FOR DISMISSAL WITH
11   15147 WOODRUFF PLACE, LLC;                   PREJUDICE OF ENTIRE ACTION
12
     and DOES 1 THROUGH 10, Inclusive             [JS-6]

13                                                [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14               Defendants
15         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
16   parties herein and for good cause shown, this Court hereby dismisses with prejudice
17   all Defendants from Plaintiff’s Complaint and dismisses with prejudice Plaintiff’s
18   complaint in its entirety. Each of the parties herein shall bear their own respective
19   attorney fees and costs.
20
           IT IS SO ORDERED.
21

22
     Dated: MAY 10, 2021
23                                          By: _____________________________
24
                                                  Hon. Consuelo B. Marshall
                                                  United States District Judge
25

26

27

28




                                 ORDER FOR DISMISSAL                                         1
